Title: To George Washington from James Duane, 15 May 1779
From: Duane, James
To: Washington, George



Dear Sir
Philad. 15th May 1779.

I find myself under the necessity of expressing my wishes that it may be agreeable to your Excellency to transfer the non commissiond officers and Privates, Citizens of New York, late of Col. Malcolms Regiment, to one of the Battallions of that State. after the Resolution to the same Effect in favour of the Pensylvania Companies, of which at the time I much disapproved, it is difficult to assign any good Reason for a distinction among Troops of the same Corpse, & under Circumstances altogether similar: and we may be censured for not attempting at least to put them on an equal Footing: However had not the Men expressed so much dissatisfaction at being constrained to serve in the reformed Battallion, after so many of their officers had retir’d, I should have been silent: for your Excellency will do me the Justice to believe that I do great violence to my Feelings, & to the Maxim I have endeavor’d to inculcate when I in the most distant Degree interpose in a matter to which you alone, from a thorough knowledge of all it’s Consequences, are competent. I am uncertain whether a formal Act of Congress is necessary, I rather presume your Power’s are adequate: but however this may be, from a Reluctance to embarrass you on any Occasion, I shoud not reconcile it to myself to take any Step to accomplish the transfer without having previously consulted you.
If the obstacles are important in your Opinion, I flatter myself that the State of which I am a Citizen will be contented, from the unreservd Confidence they Justly repose in your wisdom Impartiality and attention to the general Interest, as well as from the lively Sense they entertain of your unwearied Exertions for their own more immediate Protection. I have the Honour to be—with every Sentiment of Respect and Affection—Sir your Excellency’s most Obedient & very humble Servant
Jas Duane
